                Case 19-21093-LMI        Doc 43-2      Filed 05/27/20     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


In Re:                                                                 Case No: 19-21093-LMI
                                                                       Chapter 13
CLEVELAND HART

Debtor(s)
________________________/

                               INDEBTEDNESS WORKSHEET
                              DEBT AS OF THE PETITION DATE

A.      Total pre-petition indebtedness of debtor(s) to movant (if movant is not the lender, this
refers to the indebtedness owed to the lender) as of petition filing date: $156,658.62

         1. Amount of principal: $148,638.71

         2. Amount of interest: $288.69

         3. Amount of escrow (taxes and insurance): $5,674.38 capitalized into principal balance.

         4. Amount of forced placed insurance expended by movant: $8,568.53 capitalized into
            principal

         5. Amount of attorney’s fees billed to debtor(s) pre-petition: $7,692.00 capitalized into
            principal

         6. Amount of pre-petition late fees, if any, billed to debtor(s): $0

         7. Any additional pre-petition fees, charges or amounts charged to debtors/debtors
            account and not listed above: $0.00

B.       Contractual interest rate: 3.6800%


                      AMOUNT OF ALLEGED POST PETITION DEFAULT
                                 (As of April 22, 2020)

C.       Date last payment received: Not Applicable – Reverse Mortgage.


D.       All post-petition payments alleged to be in default:
             Case 19-21093-LMI         Doc 43-2      Filed 05/27/20          Page 2 of 2




Alleged      Alleged       Amount       Amount      Amount           Amount        Late Fee
Amount       Amount        Received     Applied     Applied to       Applied to    Charged
Due Date     Due                        to          Interest         Escrow        (If Any)
                                        Principal
08/30/2019   $3,018.75     $0.00        $0.00       $0.00            $0.00         $0.00
09/13/2019   $1,997.00     $0.00        $0.00       $0.00            $0.00         $0.00
Totals:      $5,015.75

F.     Amount of movant’s attorney’s fees billed to debtor for preparation, and filing and
prosecution of this motion: $0.00

G.     Amount of movant’s filing fee for this motion: $0.00

H.     Other attorney’s fees billed to debtor post-petition: $0.00

I.     Amount of movant’s post-petition inspection fees: $0.00

J.     Amount of movant’s post-petition appraisal broker’s price opinion: $0.00

K.     Amount of forced placed insurance or insurance provided by the movant applicable:
       $5,015.75

L.     Sum held in suspense by movant in connection with this contract, if application: $0.00

M.     Amount of other post-petition advances or charges, for example taxes, insurance incurred
by debtor, etc.: $0.00
